      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 1 of 29




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Arthur Stanton, on behalf of
himself and others similarly
situated,

                       Plaintiff,
                                        Case No. 1:17-cv-2309-MLB
v.

The NCR Pension Plan, et al.,

                       Defendants.

________________________________/

                         OPINION & ORDER

     Plaintiff Arthur Stanton previously worked for NCR Corporation

and says he is entitled to benefits under its pension plan. Defendants,

who are responsible for that plan, say otherwise. Plaintiff brought this

lawsuit claiming Defendants violated ERISA and their fiduciary duties

to him and several classes of other similarly situated people. Plaintiff

now moves for certification of those classes. (Dkt. 54.) The Court denies

that motion. Defendants move to strike Plaintiff’s reply brief in support

of his motion for class certification. (Dkt. 63.) The Court grants that

motion in part and denies it in part.
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 2 of 29




I.   Background

     NCR first established a retirement benefits plan (“Plan”) in 1940.

(Dkt. 28 ¶ 14.) It amended the Plan in 1963, 1969, 1972, 1974, 1976, and

1988. (Id. ¶¶ 16, 26, 31, 39, 41; Dkt. 61 at 14.) The 1976 Plan provides

that “any person who immediately prior to January 1, 1976 was an

Employee as defined in the Plan at that time, shall be a Participant.”

(Dkt. 28-5.)   The 1976 Plan otherwise states that an Employee shall

become a Participant on the first of the month next following the date on

which he turned 25 and completed one Year of Service. (Id.) The 1976

Plan states that “if an Employee on December 31, 1975 has 10 or more

years of . . . Credited Service, such an Employee shall be a Vested

Participant.” (Id.) The 1976 Plan uses the same definition of “Credited

Service as its predecessor’s version—“the period of full-time continuous

employment by the Company . . . up to the date of the Participant’s

retirement or other termination of employment.” (Dkt. 28 ¶¶ 33, 40, 45.)

The 1976 Plan also states that a “Participant shall be a Vested

Participant when he has completed 10 or more Years of Service.” (Id.)

     Plaintiff worked for NCR from 1961 to 1970, when he took a leave

of absence for about a year. (Id. ¶ 11.) He returned in 1971 and worked



                                    2
         Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 3 of 29




until 1980, when he left for other employment. (Id.) He retired from the

workforce in 2015 and sought benefits in 2016, claiming he had 10 years

of Credited Service. (Dkts. 54-1 at 4; 28 ¶ 58.) NCR denied his claim

after determining he had not worked for ten continuous years. (Dkt. 28

¶ 59.)     Plaintiff disputes that, saying his year-long absence was

authorized and did not break his continued service. (Id. ¶ 47.)

     Plaintiff sued the Plan, NCR as the Administrator of the Plan, the

Plan’s Pension and Benefits Committee, and individuals who either work

for NCR in regard to the Plan or serve on the Plan’s Pension and Benefits

Committee. He claims (1) NCR and the Plan wrongfully denied Plaintiff’s

claim for benefits under 29 U.S.C. § 1132(a)(1)(B); (2) Defendants, except

the Plan, breached their fiduciary duties under 29 U.S.C. § 1132(a)(3) by

representations made to Plaintiff; and (3) Defendants, except for the

Plan, violated 29 U.S.C. § 1132(c)(1)(B).1        (Id. ¶¶ 68–93.)    Plaintiff

identifies five Subclasses:

     (a) All Participants in the Plan, including Participants in
         former employee benefit plans that merged into the Plan,
         whether active, inactive or retired, and their beneficiaries,
         surviving spouses, and Estates; who were employed by the
         Company both before and on or after January 1, 1976; who

1The Court previously dismissed Count IV and some allegations in Count
II. (Dkt. 41.)

                                       3
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 4 of 29




        became Participants under the 1976 Plan in accordance
        with Part II, Section 1, paragraph C of the 1976 Plan; and
        who did not receive Credited Service, in whole or in part,
        in accordance with Part II, Section 2, paragraph B of the
        1976 Plan because of a pre-ERISA break in their service
        (collectively, “Subclass A”).

     (b) All Participants in the Plan, including Participants in
         former employee plans that merged into the Plan, whether
         active, inactive or retired, and their Case beneficiaries,
         surviving spouses, and Estates; who were employed by the
         Company on or after January 1, 1976; who became
         Participants in accordance with Part II, Section 1,
         paragraph A of the 1976 Plan; who had not completed 10
         or more Years of Service at the time they terminated
         employment with NCR; and who did not receive their Basic
         Monthly Benefit, in whole or in part, upon their Normal
         Retirement Date in accordance with Part II, Section 2,
         paragraph A of the 1976 Plan (collectively, “Subclass B”).

     (c) All members of Subclass A or Subclass B who were not
         given a copy of the Summary Plan Description for the Plan
         (collectively, “Subclass C”).

     (d) All members of Subclass A or Subclass B who were not
         given notice of their eligibility for benefits under the Plan
         (collectively, “Subclass “D”).

     (e) All members of Subclass A or Subclass B who were not
         given the opportunity to elect and receive a lump-sum
         distribution of their benefits in 2012 or 2014 (collectively,
         “Subclass E”).

(Id. ¶ 66(a)–(e).) The Court notes that Subclasses C, D, and E depend on

the existence of Subclasses A and B.




                                    4
       Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 5 of 29




II.   Motion to Strike

      Defendants move to strike (1) Plaintiff’s claim for relief under 29

U.S.C. § 1132(c)(1)(A) and (2) Plaintiff’s argument about personnel

records. (Dkt. 63 ¶ 10.) They contend the claim for relief and argument

were raised for the first time in Plaintiff’s reply brief in support of his

motion for class certification. “[A]rguments raised for the first time in a

reply brief are not properly before a reviewing court.” Herring v. Sec’y

Dep’t of Corr., 397 F.3d 1338, 1342 (11th Cir. 2005) (citation omitted).2 If

the Court denies Defendants’ motion, they request leave to file a surreply.

(Id. ¶ 12.)

      A.      ERISA § 502(c)(1)(A)

      Defendants are correct—Plaintiff explicitly mentions relief under

ERISA § 502(c)(1)(A) (29 U.S.C. § 1132(c)(1)(A)) for the first time in his

reply brief. Before that, Plaintiff’s filings about Count III sought relief


2 See also In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009) (“Arguments
. . . raised for the first time in the reply brief are deemed waived.”);
Oliveiri v. United States, 717 F. App’x 966, 967 (11th Cir. 2018) (finding
claims raised for the first time in a reply brief to be deemed waived); Cobb
v. JPMorgan Chase, LLC, No. 1:11-CV-2025, 2011 WL 13221045, at *8
(N.D. Ga. Dec. 28, 2011) (“Plaintiff cannot raise new claims for the first
time in a response brief, in lieu of seeking leave of court to amend
complaint.”), report and recommendation adopted as modified on other
grounds, 2012 WL 13009236 (N.D. Ga. Mar. 30, 2012).

                                     5
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 6 of 29




only under ERISA § 502(c)(1)(B) (29 U.S.C. § 1132(c)(1)(B)). Claims

under ERISA § 502(c)(1)(B)—which applies to a plan’s failure to provide

documents to a participant within thirty days after a request—are

different than those under ERISA § 502(c)(1)(A)—which applies to

documents that must be provided to participants even without a request.

See Middlebrooks v. St. Coletta of Greater Wash., Inc., No. 1:10cv653,

2010 WL 3521760, at *2–3 (E.D. Fa. Sep. 7, 2010) (“Section 502(c)(1)(A)

provides the statutory penalty for failure by an administrator

automatically to provide notice” of certain rights, assets, and statements

whereas “ERISA section 502(c)(1)(B) imposes civil liability on any plan

administrator who fails or refuses to comply with a request for any

information which such administrator is required by ERISA to furnish to

a participant.” (internal quotation marks omitted)).

     For more than two years, Defendants have relied on Plaintiff’s

amended complaint to form and prepare their defense. Defending a

502(c)(1)(A) action is fundamentally different given the lack of a request

requirement. Allowing Plaintiff to add this new claim now would clearly

prejudice Defendants. See Stump v. Gates, 211 F.3d 527, 533 (10th Cir.

2000) (finding arguments raised for the first time in a reply brief preclude



                                     6
       Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 7 of 29




the other party from showing the record does not support the assertions

and present an analysis of the legal precedent that “may compel a

contrary result”); Cote v. Countrywide Home Loans, No. 1:09-CV-0845,

2010 WL 11646975, at *1 (N.D. Ga. Feb. 11, 2010) (“In similar situations,

courts have declined to consider such arguments to avoid a scenario of

endless surreplies and to avoid promoting the movant's incentive to save

her best arguments for her reply brief in order to gain a tactical

advantage over the other party.”), report and recommendation adopted,

2010 WL 11646985 (N.D. Ga. Mar. 31, 2010).

     The Court acknowledges its obligation to look at the substance of

the complaint, not labels and form.3       Doing so supports the Court’s

conclusion that Plaintiff brought this case to assert claims under ERISA




3 See Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1253
n.11 (11th Cir.2005) (“We read the complaint as a whole. In addition, a
formulaic misstep by counsel is not fatal under the notice pleading
standard (where fair notice is all that is required) of Federal Rule of Civil
Procedure 8(a). [Defendant] cannot say that it did not receive fair notice
of the torture claim just because the language about lasting mental
trauma was placed in another section of the complaint.”) (citing, inter
alia, 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 1286 (3d ed. 2004) (describing a pleading as judged “by the
quality of its substance rather than according to its form or label and, if
possible, it will be construed to give effect to all its averments”) (internal
citations omitted)).

                                      7
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 8 of 29




§ 502(c)(1)(B) (29 U.S.C. § 1132(c)(1)(B)) and only turned to the other

subsection in the eleventh hour. In his First Amended Complaint, for

example, Plaintiff asserted a claim in Count III under §1132(c)(1)(B).

(Dkt. 28 at 31.) Plaintiff entitled that count: “Claim for Relief Under 29

U.S.C. §1132(c)(1)(B).” (Id.) He then explained that his claim in Count II

for breach of fiduciary duty under 29 U.S.C. §1132(a)(3) “may be

simultaneously pled with a 29 U.S.C. §1132(c)(1)(B) claim for failure to

disclose Plan information.” (Id. at 89.)4 A complaint must “put[] the

opposing party on notice of the claims being asserted, and the well-

pleaded facts [must] create a plausible claim for relief.” Wallace v. JEY

Hosp. Group, LLC, No. 1:18-81593-CIV, 2019 WL 2269742, at *4 (S.D.

Fla. Feb. 1, 2019), report and recommendation adopted, 2019 WL

2267191 (Feb. 25, 2019). Given the allegations in the complaint, Plaintiff

cannot reasonably argue it asserted a claim under subsection (c)(1)(A) or

notified Defendant of its intention to do so. Plaintiff’s broad reliance on

his citation to § 502(c) in his prayer for relief for Count III certainly


4 Beyond the First Amended Complaint, the Joint Report filed by the
parties explained that Count III is a claim for relief under
§ 1132(c)(1)(B)–with no mention of §1132(c)(1)(A). (Dkt. 52 at 3.) This
also supports the Court’s conclusion that Plaintiff intended (until now) to
assert a claim only under the former subsection and not the latter.

                                    8
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 9 of 29




cannot be said to have provided Defendants’ notice of his indication to

proceed under § 502(c)(1)(A).5 The Court thus strikes Plaintiff’s reference

in his reply brief to a claim under ERISA § 502(c)(1)(A).

     B.    Personnel Records

     Defendants contend Plaintiff’s reliance on personnel file records in

support of ascertainability should be stricken.      (Dkt. 63-1 at 9.)   In

Plaintiff’s motion for class certification, he claims the identities of Plan

participants and their beneficiaries will be ascertainable “from the

records maintained by NCR, and the Committee.” (Dkt. 54-1 at 6–7.)

Plaintiff then explains employer’s and plan administrator’s requirements

under ERISA.       (Id. at 7.)    Plaintiff concludes his discussion of

ascertainability noting that “NCR and the Committee may be able to

obtain this information from prior Form 5500s filed on behalf of the

Plan.” (Id. (emphasis added).) In Plaintiff’s reply brief, he states that

“the identities of those class members who took the requisite breaks in


5 The Court notes Plaintiff argues his inclusion of Subclasses (d) and (e)
should have put Defendants on notice of his intent to seek relief under
§ 502(c)(1)(B) and § 502(c)(1)(A). (Dkt. 65 at 8.) Both § 502(c)(1)(B) and
(c)(1)(A), however, relate to the provision of plan documents. This fact
combined with citations to only § 502(c)(1)(B) in Plaintiff’s first amended
complaint and later pleadings show Defendants were on notice of
Plaintiff’s claim under § 502(c)(1)(B) only.

                                     9
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 10 of 29




service and had the threshold years of service will be ascertainable from

their personnel files and/or other records that ERISA required

Defendants to maintain.” (Dkt. 64 at 3.) Defendants contend that this

“new argument” should be stricken. The Court disagrees. In Plaintiff’s

motion for class certification, he merely speculated that the Plan’s Form

5500s may contain the identities of Plan participants and their

beneficiaries. (Dkt. 54-1 at 6–7.) Plaintiff’s reply merely responds to

arguments about Form 5500s raised by Defendants in their response

brief. See Roelle v. Cobb Cnty. Sch. Dist., No. 1:13-cv-3045, 2014 WL

4457235, at *9 (N.D. Ga. Sep. 10, 2014) (“If the new arguments raised in

a reply brief directly address arguments raised in the non-movant's

response, no surreply is warranted.”). Defendants have thus failed to

provide a valid reason for striking Plaintiff’s discussion of personnel

records.

     The Federal Rules of Civil Procedure and the Local Rules for the

Northern District of Georgia do not allow parties to file surreplies. See

Stephens v. Trust for Pub. Land, 475 F.Supp.2d 1299, 1303 (N.D. Ga.

2007) (citing Fedrick v. Mercedes-Benz USA, LLC, 366 F.Supp.2d 1190,

1197 (N.D. Ga. 2005) (declining to permit surreply)). “To allow such



                                    10
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 11 of 29




surreplies as a regular practice would put the court in the position of

refereeing an endless volley of briefs.” Garrison v. N.E. Ga. Med. Ctr.

Inc., 66 F.Supp.2d 1336, 1340 (N.D. Ga. 1999) (declining to permit

surreply). “[S]uch filings will typically be accepted by the Court only in

unusual circumstances, such as where a movant raises new arguments

or facts in a reply brief, or where a party wishes to inform the Court of a

new decision or rule implicating the motion under review.” Stephens, 475

F.Supp.2d at 1303; cf. Fedrick, 366 F.Supp.2d at 1197 (“valid reason

for . . . additional briefing exists . . . where the movant raises new

arguments in its reply brief”). If the new arguments raised in a reply

brief directly address arguments raised in the non-movant's response, no

surreply is warranted. Schutz Container Sys., Inc. v. Mauser Corp., No.

09-cv-3609, 2012 WL 1073153, at *1 (N.D. Ga. Mar. 28, 2012). That is

what happened here, and no surreply is warranted.

III. Class Certification

     A.    Legal Standard

     “Class representatives bear the burden to establish that their

proposed class is ‘adequately defined and clearly ascertainable,’ and they

must satisfy this requirement before the district court can consider



                                    11
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 12 of 29




whether the class satisfies the enumerated prerequisites of Rule 23(a).”

Cherry v. Dometic Corp., 986 F.3d 1296, 1302 (11th Cir. 2021) (quoting

Little v. T–Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012)).

“[W]ithout an adequate definition for a proposed class, a district court

will be unable to ascertain who belongs in it.”       Id.   Administrative

feasibility is not required by precedent or the text of Rule 23(a) or 23(b).

See id. at 1303.

     If the plaintiff's proposed class is adequately defined and clearly

ascertainable, the plaintiff must then meet the requirements listed in

Federal Rule of Civil Procedure 23. Little, 691 F.3d at 1304. “A class

action may be maintained only when it satisfies all the requirements of

[Federal Rule of Civil Procedure 23(a)] and at least one of the alternative

requirements of Rule 23(b).” Jackson v. Motel 6 Multipurpose, Inc., 130

F.3d 999, 1005 (11th Cir. 1997).       Rule 23(a) requires a plaintiff to

demonstrate:

     (1) the class is so numerous that joinder of all members is
     impracticable;
     (2) there are questions of law or fact common to the class;
     (3) the claims or defenses of the representative parties are
     typical of the claims or defenses of the class; and
     (4) the representative parties will fairly and adequately
     protect the interests of the class.



                                    12
       Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 13 of 29




Fed. R. Civ. P. 23(a). “Those four requirements are commonly referred to

as the prerequisites of numerosity, commonality, typicality, and

adequacy of representation, and they are designed to limit class claims

to those fairly encompassed by the named plaintiffs’ individual claims.”

Piazza v. Ebsco Indus., Inc., 273 F.3d 1341, 1346 (11th Cir. 2001)

(internal quotation marks omitted).

       Where Rule 23(a) is satisfied, Rule 23(b) provides that a class action

may be maintained only where one of the three following requirements is

met:

       (1) prosecuting separate actions by or against individual class
       members would create a risk of:

            (A) inconsistent or varying adjudications with respect to
            individual class members that would establish
            incompatible standards of conduct for the party
            opposing the class; or

            (B) adjudications with respect to individual class
            members that, as a practical matter, would be
            dispositive of the interests of the other members not
            parties to the individual adjudications or would
            substantially impair or impede their ability to protect
            their interests;

       (2) the party opposing the class has acted or refused to act on
       grounds that apply generally to the class, so that final
       injunctive relief or corresponding declaratory relief is
       appropriate respecting the class as a whole; or



                                     13
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 14 of 29




     (3) the court finds that the questions of law or fact common to
     class members predominate over any questions affecting only
     individual members, and that a class action is superior to
     other available methods for fairly and efficiently adjudicating
     the controversy. The matters pertinent to these findings
     include:

           (A) the class members’ interests in individually
           controlling the prosecution or defense of separate
           actions;

           (B) the extent and nature of any litigation concerning
           the controversy already begun by or against class
           members;

           (C) the desirability or undesirability of concentrating
           the litigation of the claims in the particular forum; and

           (D) the likely difficulties in managing a class action.

Fed. R. Civ. P 23(b)(1)–(3).

     The party seeking class certification has the burden of showing all

the requirements under Rule 23 are met.6 Valley Drug Co. v. Geneva


6 Plaintiff relies on Lumpkin v. E.I. Du Pont de Nemours & Co., 161
F.R.D. 480, 481 (M.D. Ga. 1995) for the argument that he “bears the
burden of advancing a prima facie showing that the class action
requirements of Rule 23 are satisfied or that discovery is likely to produce
substantiation of the class allegations.” (quoting Mantolete v. Bolger, 767
F.2d 1416, 1424 (9th Cir. 1985)). (Dkt. 54-1 at 5–6.) Plaintiff fails to
disclose that the Lumpkin court reviewed the record in the case, which
only included the plaintiffs’ pleadings and discovery responses as the
defendant had provided no discovery responses itself, and determined
that awaiting further discovery would only cause needless delay and


                                    14
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 15 of 29




Pharm., Inc., 350 F.3d 1181, 1187 (11th Cir. 2003). “Rule 23 grants

courts no license to engage in free-ranging merits inquiries at the

certification stage,” and the merits of a suit may be considered “only to

the extent” they pertain to the Rule 23 analysis. Amgen Inc. v. Conn

Retirement Plans & Tr. Funds, 568 U.S. 455, 466 (2013). The court is

nevertheless required to perform a “rigorous analysis” to ensure Rule 23’s

requirements are satisfied before certifying a class. Gen. Tel. Co. v.

Falcon, 457 U.S. 147, 161 (1982). See also Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 350 (2011) (“Rule 23 does not set forth a mere pleading

standard.    A party seeking class certification must affirmatively

demonstrate his compliance with the Rule—that is, he must be prepared

to prove that there are in fact sufficiently numerous parties, common

questions of law or fact, etc.” (emphasis in original)); In re Hydrogen

Peroxide Antitrust Litig., 552 F.3d 305, 307 (3d Cir. 2008) (“Factual

determinations supporting Rule 23 findings must be made by a

preponderance of the evidence.”). “It has long been the law that questions



expense. Id. The court noted that the record failed “to show any basis
for further pursuit of a class action.” Id. Plaintiff must advance a prima
facie showing that the Rule 23 requirements are satisfied or set forth a
showing that further discovery will substantiate the class action. As
discussed herein, Plaintiff has not met his burden.

                                    15
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 16 of 29




concerning class certification are left to the sound discretion of the

district court.” Walker v. Jim Dandy Co., 747 F.2d 1360, 1363 (11th Cir.

1984).

     B.    Discussion

           1.    Ascertainable

     As a threshold matter, a plaintiff “must establish that the proposed

class is ‘adequately defined and clearly ascertainable.’ ” Little, 691 F.3d

at 1304 (quoting DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir.

1970)7). After the parties completed briefing, the Eleventh Circuit held

that “administrative feasibility is not a requirement for certification

under Rule 23.” Cherry, 989 F.3d at 1304. The Cherry Court “limit[ed]

ascertainability to its traditional scope: a proposed class is ascertainable

if it is adequately defined such that its membership is capable of

determination.” Id. There is no dispute here that Plaintiff’s proposed

class definitions meet the traditional ascertainability rule in that they




7In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the
Eleventh Circuit adopted as binding precedent all decisions of the former
Fifth Circuit issued before October 1, 1981.

                                    16
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 17 of 29




sufficiently    describe   a   class   membership   that   is   “capable   of

determination.”8 Id.

           2.      Numerosity

     Rule 23(a)(1) requires that a class be “so numerous that joinder of

all members is impracticable.” Fed. R. Civ. P. 23(a)(1). While “mere

allegations of numerosity are insufficient,” Rule 23(a)(1) imposes a

“generally low hurdle.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1267

(11th Cir. 2009). “In order to satisfy this requirement, plaintiff need not

allege the exact number and identity of the class members, but must only

establish that joinder is impracticable through ‘some evidence or

reasonable estimate of the number of purported class members.’ ”

Anderson v. Bank of the S., 118 F.R.D. 136, 145 (M.D. Fla. 1987) (quoting

Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030, 1038 (5th Cir. 1981));

see Vega, 564 F.3d at 1267 (“[A] plaintiff . . . bears the burden of making

some showing, affording the district court the means to make a supported




8 Defendants do not dispute that the subclass definitions contain
objective criteria.     (See Dkt. 61.)     Instead, their briefing on
ascertainability focused on whether class members could be identified in
an administratively feasible way. As noted, however, the Eleventh
Circuit recently held administrative feasibility is not a requirement for
certification. Cherry, 989 F.3d at 1304.

                                       17
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 18 of 29




factual finding, that the class actually certified meets the numerosity

requirement.” (emphasis in original)). “[T]he general rule of thumb in

the Eleventh Circuit is that ‘less than twenty-one is inadequate, more

than forty adequate, with numbers between varying according to other

factors.’ ” Manno v. Healthcare Revenue Recovery Grp., LLC, 289 F.R.D.

674, 684 (S.D. Fla. 2013) (quoting Cox v. Am. Cast Iron Pipe Co., 784 F.2d

1546, 1553 (11th Cir. 1986)). Further, “[w]hen the exact number of class

members cannot be ascertained, the court may make ‘common sense

assumptions’ to support a finding of numerosity.” Susan J. v. Riley, 254

F.R.D. 439, 458 (M.D. Ala. 2008) (quoting Evans v. U.S. Pipe & Foundry

Co., 696 F.2d 925, 930 (11th Cir. 1983)). Nevertheless, “a plaintiff still

bears the burden of making some showing, affording the district court

the means to make a supported factual finding, that the class actually

certified meets the numerosity requirement.” Vega, 564 F.3d at 1267.

     Plaintiff contends that “discovery is likely to substantiate that the

numerosity requirement has been met.” (Dkt. 54-1 at 8.) He relies on

two facts: (1) according to the Plan’s 2018 Form 5500 “as of December 31,

2018, there were 5,687 retired or separated participants receiving

benefits under the Plan; 5,070 other retired or separated participants



                                    18
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 19 of 29




entitled to future benefits; and 1,011 deceased participants whose

beneficiaries were receiving or were entitled to receive benefits” and

(2) “the Plan’s records and Form 5500s from between 1969 and 1980,

upon information and belief, will show that more than 40 participants or

beneficiaries fall within the Class.” (Id. at 8–9.)

     A Form 5500 is an annual report that employee benefit plans

(including the Plan) must file with the Department of Treasury. (Dkt.

54-5.) Plaintiff’s use of the 2018 Form to identify or estimate the number

of class members in Subclass A or B makes little sense. These subclasses

are comprised of people who were employed by NCR on or after January

1, 1976 and who were denied benefits under the Plan—Subclass A

comprised of individuals who were denied benefits because of a pre-

ERISA break in the time of employment and Subclass B comprised of

individuals denied benefits because they had not completed ten or more

years of service to the company. Form 5500s, however, disclose the

number of active participants, retired participants who are receiving

benefits or are eligible to receive future benefits, and deceased

participants whose beneficiaries are receiving benefits or are eligible for

future benefits. It provides no count of participants who were denied



                                     19
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 20 of 29




benefits, let alone any indication as to a number of participants denied

benefits for the specific reasons set forth in Subclass A or B.   And even

if it did provide this information, Plaintiff’s reliance on the 2018 Form

5500 is also erroneous as it spans a period from January 1, 1969 through

December 31, 2018.9 Subclasses A and B are limited to individuals who

participated in the 1976 Plan. Plaintiff’s reliance on the 2018 Form 5500

thus improperly includes participants who were vested and left NCR’s

employment before January 1, 1976 and participants who began

participating in the Plan after it was amended in 1988. Those employees

cannot be class members since they were not part of the 1976 Plan.

     Plaintiff’s other allegation—that “upon information and belief” the

Plan’s Form 5500s will show between 1969 and 1980 there were more

than 40 participants who fall within the Class—also does not support a

finding of numerosity. As explained above, the form only provides a count

of participants and beneficiaries, not those denied benefits. In addition,

Plaintiff relies on Form 5500s between 1969 and 1974, but the


9 The Court acknowledges Defendants contend the 2018 Form 5500
“spans a time period of January 1, 1976 through December 31, 2018,” but
the Court believes this is a typo. (Dkt. 61 at 14.) The 2018 Form 5500
clearly states the effective date of the plan is January 1, 1969. (Dkt. 54-
5 at 1.) The difference in this date does not change the Court’s analysis.

                                    20
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 21 of 29




requirement that ERISA benefit plans file Form 5500s did not exist until

ERISA was enacted in 1974. See 29 U.S.C. §§ 1023, 1024. Second, a

Form 5500 does not identify whether a participant had a break in service

or performed ten years of service. A Form 5500 also does not reflect

whether an individual relied upon alleged promises regarding benefits—

a requirement under Count II—or submitted written requests for Plan

documents—a requirement under Count III.10

     Perhaps Plaintiff references the 2018 Form 5500 simply to show

that there are thousands of Plan participants (or beneficiaries) in order

to raise a suggestion that there must be enough people in the proposed


10Plaintiff relies on Woznicki v. Raydon Corp., No. 6:18-cv-2090, 2020 WL
857050 (M.D. Fla. Feb. 20, 2020), report and recommendation adopted,
2020 WL 1270223 (Mar. 16, 2020), to argue Defendants’ objection that a
Form 5500 does not provide the identity of the individuals receiving or
not receiving benefits is moot. (Dkt. 62 at 6.) Plaintiff’s reliance is
misplaced. First of all, the class in Woznicki was defined to include plan
participants who were vested in the plan and entitled to benefits (and
their beneficiaries), not people determined ineligible for benefits as in
this case. The Form 5500 thus provided information about the number
of class members in Woznicki. Second, the court in that case found
numerosity satisfied because the defendants argued the class consisted
of 109 members but over half of them signed declarations stating they
did not want to be involved in the class action. Id. at *8. The court found
that even if half of the members signed these declarations, that still left
more than fifty putative class members. Id. The Form 5500s in this case
provide no number of alleged class members from which such an
assessment could be made.

                                    21
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 22 of 29




Subclasses to meet the numerosity requirement. Maybe Plaintiff means

to suggest that, if there are thousands of people who were found eligible,

there must be at least 40 people who were denied benefits for the reasons

set forth in Subclasses A and B. (Dkt. 54-1 at 9, n.3.)      And, while not

discussed in the parties’ briefing, Defendants stated during a hearing

that there could be well over 100,000 employees who worked at NCR from

1961 to 1975. (February 4, 2021, Hearing Transcript (“Feb. 4th Tr.”) at

17.) Evidence that a lot of people worked for NCR or were determined

eligible for benefits is insufficient to establish numerosity. While a “court

may make common sense assumptions to support a finding of

numerosity,” Riley, 254 F.R.D. at 458 (internal quotation marks omitted),

“a plaintiff still bears the burden of making some showing, affording the

district court the means to make a supported factual finding, that the

class actually certified meets the numerosity requirement.” Vega, 564

F.3d at 1267 (emphasis in original).

     Several courts have rejected the argument that, just because a

plaintiff shows a defendant’s actions might possibly have impacted a

large number of people, a court can assume enough people were actually

impacted so as to satisfy the numerosity requirement. In Susan J. v.



                                     22
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 23 of 29




Riley, for example, the plaintiffs sought certification of a class of people

who applied for waiver services under Alabama’s Home and Community

Based Waiver program but did not receive those services within a

reasonable time. 254 F.R.D. at 445. The plaintiffs argued numerosity

was met because there were more than 1,600 people on the waiting list

when they filed suit.     Id. at 458. The court rejected that argument,

noting the plaintiffs failed to present any evidence showing how many

open waiver slots existed or how many individuals on the waiting list had

been denied an open slot. Id. The court recognized its authority to

estimate the size of the case through common sense assumptions but

concluded the plaintiffs had not provided enough information as a

jumping off point for such an assumption. Id.

     Similarly, in Vega, a former T-Mobile retail sales representative

sought certification of a nationwide class of company employees who—

like him—had received commission from T-Mobile upon the sale of

prepaid phone plans but later had those commissions charged back to

them by the company. 564 F.3d at 1263. The plaintiff produced evidence

that T-Mobile had employed thousands of associates nationwide over the

relevant period. Id. at 1267. It also showed that the charge back was



                                    23
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 24 of 29




part of a company-wide compensation policy. Id. The district court

denied a nationwide class but certified a class of Florida employees. Id.

at 1266–67. The Eleventh Circuit reversed, finding insufficient evidence

of numerosity. Id. at 1267–68. The court explained that, although there

was evidence from which a court could find numerosity for a nationwide

class, “[the plaintiff] ha[d] not cited, and [it] cannot locate in the record,

any evidence whatsoever . . . of the number of retail sales associates T-

Mobile employed during the class period in Florida who would comprise

the membership of the class, as certified by the district court.” Id. at 1267

(emphasis in original). The Court of Appeals noted that “T-Mobile is a

large company, with many retail outlets, and, as such, it might be

tempting to assume that the number of retail sales associates the

company employed in Florida during the relevant period can overcome

the generally low hurdle presented by Rule 23(a)(1).” Id. But, a district

court’s findings and inferences of numerosity must “find support in the

evidence before it.” Id. A district court cannot extrapolate beyond the

evidence. The Eleventh Circuit concluded “the district court’s inference

of numerosity for a Florida-only class without the aid of a shred of

Florida-only evidence was an exercise in sheer speculation.” Id.



                                     24
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 25 of 29




     Finally, in Hunter v. Cook, No. 1:08-CV-1930, 2012 WL 12831938,

at *2–3 (N.D. Ga. Aug. 2, 2012), the plaintiffs sought to certify a class of

Medicaid-eligible Georgia residents under the age of 21 whose Medicaid

services had been or would be denied, delayed, reduced, or terminated by

application of policies and practices of the Georgia Pediatric Program

(“GAPP”).    The plaintiffs offered testimony that more than 500

individuals received private-duty nursing services through GAPP and

thus could have had their benefits reduced or eliminated. Hunter, 2012

WL 12831938, at *4. The plaintiffs, however, produced no evidence as to

the number of individuals who actually had their benefits altered under

GAPP policies. Id. Without that evidence, the Court concluded the

plaintiff had failed to show numerosity. The Court concluded that, while

it might be tempting to assume some percentage of the 500 potential class

might have their benefits reduced by GAPP, the law did not permit it to

do so. Id.

     Here, Defendants stated that there could be well over 100,000

employees who worked at NCR from 1961 to 1975. (Feb. 4th Tr. at 17.)

And Plaintiff has shown that in 2018 over 13,000 people were receiving

benefits or were eligible for future benefits. Plaintiff, however, has not



                                    25
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 26 of 29




produced any evidence as to the number of individuals who were deemed

ineligible for benefits because of a break in service or because they had

not completed 10 or more years of service. The proposed classes do not

consist of all employees who worked at NCR from 1961 to 1975. They do

not include those who were found eligible for benefits. Subclasses A and

B include only those employees who were (1) Participants in the 1976

Plan and (2) deemed ineligible for benefits because of a break in service

or as a result of not having completed 10 or more years of service.

Plaintiff has offered no evidence indicating how large these classes of

individuals might be.    Although possibly tempting to assume some

percentage of these employees must have been part of the requisite plan

and must have been denied benefits because of a break in service or

because they had not completed 10 or more years of service, “a plaintiff

still bears the burden of establishing every element of Rule 23.” Vega,

564 F.3d at 1267. As Hunter, Riley, and Vega demonstrate, a large

population of possible class members may be a good first step in the

numerosity analysis, but it is not enough absent additional evidence

showing how many people are likely in the class. Plaintiff asks the Court

to make, not a common sense assumption from the evidence before it as



                                    26
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 27 of 29




the law allows, but rather “an act of sheer speculation” prohibited by law.

Id. The Court notes Plaintiff also alleged in his complaint that “[t]he

number of members of the appropriate Subclass is believed to be

approximately 500 or more.” (Dkt. 28 at 21.) There is nothing more to

this allegation, however, than speculation. Plaintiff provides no evidence

to substantiate his claim that each Subclass will have 500 or more

members. For this reason, Plaintiff has failed to establish numerosity

under Rule 23 for Subclasses A and B.         See Siles v. ILGWU Nat’l

Retirement Fund, 783 F.2d 923, 930 (9th Cir. 1986) (“[The plaintiff’s] only

evidence of numerosity was that 31,000 employees covered by the plan

lost their jobs in 1974 and 1975.”).11


11 In Plaintiff’s reply brief, he reiterates the conclusory statement that
discovery likely will substantiate that the numerosity requirement has
been met. (Dkt. 62 at 6.) He cites Evans for the arguments that the
Court may “make common sense assumptions to find support for
numerosity” and “where the numerosity question is a close one, a balance
should be struck in favor of finding numerosity.” The Court notes that
while it is true courts can make common sense assumptions to support a
finding of numerosity, that proposition is not quoted in Evans. See
Zeidman, 651 F.2d at 1039 (“[F]ederal trial courts are quite willing to
accept common sense assumptions in order to support a finding of
numerosity.” (internal quotation omitted)). In any event, there are no
common sense assumptions to make. Plaintiff has made no plausible
showing that numerosity is met. And numerosity is not a close question
as there is no evidence of numerosity. Plaintiff also relies on Cox for the


                                     27
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 28 of 29




      Plaintiff has also failed to establish numerosity for Subclasses C, D,

and E. These classes are predicated on whether someone is a member of

Subclass A or B, thus posing the same numerosity concerns identified

above. But, in addition, membership in these classes also depends on

whether individuals received Summary Plan Descriptions, were given

notice of eligibility for benefits, or were given an opportunity to elect and

receive a lump-sum distribution of benefits. (Dkt. 28 ¶¶ 66(c)-(e).) To be

a member of one of these subclasses, an individual must have received

some information or notice and Plaintiff has presented absolutely no

evidence as to the number of people who did so. Plaintiff does not even

directly address these subclasses. He has thus failed to establish that

they include so many individuals as to make joinder impracticable.

      The Court need not address the remaining requisites for

certification under Rule 23. See Jackson, 130 F.3d at 1005 (“A class




proposition that an estimate of more than forty class members satisfies
the numerosity requirement. Plaintiff’s reliance is misplaced. The
Eleventh Circuit in Cox held that the district court abused its discretion
in decertifying a class because the trial court authorized an opt-out notice
at the certification stage of the suit which is not the practice of the circuit,
the content of the opt-out notice was improper, and the district judge
cavalierly imposed the harshest Rule 37 sanction against passive class
members. Cox, 784 F.2d at 1553–56. Those facts are not present.

                                      28
      Case 1:17-cv-02309-MLB Document 77 Filed 03/29/21 Page 29 of 29




action may be maintained only when it satisfies all the requirements of

[Federal Rule of Civil Procedure 23(a)] and at least one of the alternative

requirements of Rule 23(b).”)

IV.   Conclusion

      The Court DENIES Plaintiff’s Motion for Class Certification (Dkt.

54) and GRANTS IN PART and DENIES IN PART Defendants’ Motion

to Strike (Dkt. 63).

      SO ORDERED this 29th day of March, 2021.




                                    29
